         Case 1:19-cv-01017-MBH Document 58 Filed 09/13/19 Page 1 of 1




        In the United States Court of Federal Claims
   * * * * * * * * * * * * * * * * **            *
                                                 *
  JANICE GROUNDS,                                *
                      Plaintiff,                 *
                                                 *
             v.                                  *   No. 19-1017C
                                                 *   Filed: September 13, 2019
  UNITED STATES,                                 *
                      Defendant.                 *
                                                 *
      * * * * * * * * * * * * * * * * **         *

                                          ORDER

         On July 16, 2019, the United States District Court for the District of Oregon
transferred the above captioned case to the United States Court of Federal Claims, and
that same day, July 16, 2019, the case was assigned to the undersigned. The transfer
complaint was due on or before August 13, 2019. As indicated in the notice sent to
plaintiff, signed by the Clerk of the Court when the record was transferred to this court:
“Failure to comply with the enclosed instructions within the time provided, may result in
the case being dismissed for failure to prosecute.” On September 3, 2019, the court
issued an Order instructing the plaintiff to file a transfer complaint on or before September
6, 2019, “or the case may be dismissed for failure to prosecute.” As of September 13,
2019, plaintiff has not filed a transfer complaint, filed a motion for an enlargement of time
to file, or filed any document with the court explaining the delay in complying with the
court’s Rules or the court’s September 3, 2019 Order. Rule 41(b) (2019) of the Rules of
the United States Court of Federal Claims (RCFC) states:

       If the plaintiff fails to prosecute or to comply with these rules or a court order,
       the court may dismiss on its own motion or the defendant may move to
       dismiss the action or any claim against it. Unless the dismissal order states
       otherwise, a dismissal under this subdivision (b) and any dismissal not
       under this rule—except one for lack of jurisdiction or failure to join a party
       under RCFC 19—operates as an adjudication on the merits.

     Therefore, pursuant to RCFC 41(b), this court ORDERS that this case be
DISMISSED.

       IT IS SO ORDERED.

                                                         s/Marian Blank Horn
                                                         MARIAN BLANK HORN
                                                                  Judge
